Case 1:21-cv-00407 Document 1 Filed 02/18/21 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

    MARCOS MOREIRA                                   *   CIVIL ACTION NO.:
    and                                              *
    GUADALUPE PALACIO                                *   SECTION:
                                                     *
    VERSUS                                           *
                                                     *
    KOEHN FARMS, PROGRESSIVE                         *
    CASUALTY INSURANCE COMPANY,                      *
    and WILLIAM FLETCHER                             *

    *************************

                                 PETITION FOR DAMAGES

           NOW INTO COURT, through undersigned counsel, come Marcos Moreira and

    Guadalupe Palacio (hereinafter “Petitioners”), being of the full age of majority, and

    domiciliary of the City of Jacksonville, State of Texas, who with respect represents that:

                                                    1.

           Named defendants in this suit herein are:

           a) Koehn Farms, a foreign corporation not authorized to do but doing business
              in the Parish of Iberia, State of Louisiana, who can best be served via the
              Louisiana Long Arm Statute, through its registered agent, Brian Koehn, at
              10064 Highway 382, Prairie, MS 39756;

           b) Progressive Security Insurance Company, (hereinafter “Progressive”) a
              foreign liability insurer authorized to do and doing business in the Parish of
              Tangipahoa, State of Louisiana, who can best be served through the
              Louisiana Secretary of State at 8585 Archives Ave., Baton Rouge, Louisiana
              70809; and

           c) William Fletcher, a person of the full age of majority and domiciliary of the
              City of Okolona, State of Mississippi, who can best be served via the
              Louisiana Long Arm Statute, at 130 Cr 274, Okolona, MS 38860.

                                                    2.

           The above Defendants are truly, justly, legally, and solidarily bound unto

    Petitioners for the full sum and amount to be determined by this Honorable Court,

    together with legal interest and court costs.

                                                    3.

           On or about March 10, 2020 at approximately 9:52 a.m., in the Parish of Iberia,

    State of Louisiana, on US 90, Marcos Moreira was lawfully operating a 2017 Ford


                                                                                             1
Case 1:21-cv-00407 Document 1 Filed 02/18/21 Page 2 of 5 PageID #: 2




    F550, with guest passenger Guadalupe Palacio, when William Fletcher, an employee of

    Koehn Farms in the course and scope of his employment and the permissive operator of

    a 2009 Peterbilt 389 vehicle owned by Koehn Farms, suddenly and without warning,

    crashed into the back of the 2017 Ford F550 of Marcos Moreira and Guadalupe Palacio

    causing Petitioners severe and disabling injuries.

                                                 4.

           Petitioners were not guilty of any fault or negligence in connection with the

    crash alleged herein.

                                                 5.

           At all times relevant hereto, William Fletcher was the operator of the 2009

    Peterbilt 389, and upon information and belief, was working in the course and scope of

    his employment for Koehn Farms, and therefore, Koehn Farms is liable for any and all

    acts of fault and/or negligence attributable to William Fletcher under the doctrine of

    respondeat superior.

                                                 6.

           The aforementioned crash was in no way caused or contributed to by Petitioners,

    but upon information and belief, was due solely to the negligence and/or fault of

    defendant, William Fletcher, as listed but not limited to the following:

           a) Choosing not to see what should have been seen and do what should have
              been done;

           b) Choosing not to operate the vehicle in a safe manner;

           c) Operating the vehicle in a reckless and carless manner;

           d) Choosing not to react as a reasonable person would have under the
              conditions and circumstances which were easily observable;

           e) Choosing not to take reasonable precautions to avoid the crash;

           f) Choosing not to keep a proper lookout;

           g) Choosing to follow too closely;

           h) Choosing to violate LSA-R.S. 32:58;

           i) Choosing to violate LSA-R.S. 32:81;

           j) Choosing to drive inattentively;

                                                                                        2
Case 1:21-cv-00407 Document 1 Filed 02/18/21 Page 3 of 5 PageID #: 3




              k) Any and all other acts of negligence and/or fault which will be proven at a
                 trial on the merits.
                                                  7.

              At all times pertinent hereto, Koehn Farms was the owner of the 2009 Peterbilt

    389, operated by its employee, William Fletcher, and, upon information and belief, is

    guilty of negligence and/or fault in causing the subject crash, as listed in the following

    but not limited to the following:

              a)     Choosing to negligently screen, hire & retain William Fletcher as an
                     employee/driver for the company;

              b)     Choosing to not properly supervise William Fletcher in the operation of
                     company vehicles;

              c)     Choosing to not properly train William Fletcher in the operation of
                     company vehicles;

              d)     Allowing William Fletcher to operate a company vehicle in a
                     reckless and careless manner;

              e)     Choosing to entrust its company vehicle to an unfit, unsafe, and/or
                     incompetent permissive user; and

              f)     Any and all acts of fault and/or negligence which will be proven at a trial
                     on the merits.

                                                  8.

              Petitioner further avers that Koehn Farms, prior to the subject crash, either knew

    or should have known that William Fletcher was an unfit, unsafe, and/or incompetent

    driver.

                                                  9.

              At all times pertinent hereto, Progressive Security Insurance Company was the

    liability insurer of Koehn Farms and William Fletcher whose policy or policies of

    insurance were in full force and effect at all times pertinent hereto and rendered

    defendant, Progressive Security Insurance Company, liable jointly, severally, and in

    solido with its insureds, Koehn Farms and William Fletcher to Petitioners herein.

                                                 10.

              As a result of the aforementioned crash, Petitioners have sustained severe,

    painful, permanent injuries which have necessitated continued and numerous hospital

                                                                                               3
Case 1:21-cv-00407 Document 1 Filed 02/18/21 Page 4 of 5 PageID #: 4




    and/or doctor visits, therapy, and prescription charges for which Petitioners seek

    reasonable and adequate compensation for their past, present, and future special

    damages.     Petitioners further sustained and suffered much pain and suffering,

    inconvenience, mental anguish, emotional distress, loss of enjoyment of life, lost wages

    and loss of earning capacity, and other intangible damages as a result of the injuries

    sustained in this March 10, 2020 crash, and Petitioners seek reasonable and adequate

    compensation for their past, present, and future losses and damages.

                                                11.

           Petitioners aver that all expert fees required in the trial of this case should be

    assessed as costs and that defendants should be cast in judgment for said costs.

                                                12.

           Upon information and belief, Petitioners’ damages are greater than $75,000.00.

           WHEREFORE, Petitioner prays that the defendants Progressive Security

    Insurance Company, Koehn Farms, and William Fletcher be duly served with a copy of

    this petition in accordance with the law and cited to appear and answer same and after

    all legal delays and due proceedings be had, that there be judgment in favor of your

    Petitioners and against defendants, Progressive Security Insurance Company, Koehn

    Farms, and William Fletcher jointly, severally, and in solido for a reasonable amount to

    compensate Petitioners for their damages, together with legal interest from date of

    judicial demand until paid, and all expert fees and all costs of these proceedings.

    Petitioners further pray for all general and equitable relief allowed by law.

                                                   Respectfully submitted,

                                                   ANDERSON TRAYLOR EDWARDS

                                                    /s/ Ashley Anderson Traylor
                                                   Ashley Anderson Traylor, Bar #36287
                                                   Christopher J. Edwards, Jr., Bar #35471
                                                   J. Thomas Anderson, Bar #2464
                                                   509 West Morris Avenue (70403)
                                                   P.O. Drawer 4129
                                                   Hammond, Louisiana 70404
                                                   Phone – (985) 345-7777
                                                   Fax – (985) 221-7501
                                                   ashley@ateattorneys.com


                                                                                                4
Case 1:21-cv-00407 Document 1 Filed 02/18/21 Page 5 of 5 PageID #: 5




    PLEASE SERVE:

    Progressive Security Insurance Company
    Through the Secretary of State
    8585 Archives Avenue
    Baton Rouge, LA 70809

    Koehn Farms
    via the Louisiana Long Arm Statute
    through its registered agent:
    Brian Koehn
    10064 Highway 382
    Prairie, MS 39756

    William Fletcher
    via the Louisiana Long Arm Statute
    130 Cr 274
    Okolona, MS 38860




    H:\A2819a (Marcos Moreira)\DRAFTS\Pleadings\Petition for Damages.docx




                                                                            5
